Citation Nr: 1548114	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  14-07 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for tremors. 

2.  Entitlement to service connection for depressive disorder. 

3.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a low back disability, and if so, whether service connection is warranted. 

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1972 to May 1974 and from November 1975 to October 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2014 and September 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The January 2014 rating decision reopened and denied service connection for a low back disability, and denied service connection for depressive disorder and tremors.  The September 2014 rating decision denied service connection for PTSD. 

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In an August 2014 statement submitted by the Veteran's representative, the Veteran withdrew his appeal of the claims for service connection for a low back disability, tremors, and depressive disorder. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for a low back disability, tremors, and depressive disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a). 

In an August 2014 statement submitted by the Veteran's representative, the Veteran withdrew his appeal of the claims for service connection for a low back disability, tremors, and depressive disorder.  As a result, there remain no allegations of errors of fact or law for appellate consideration in these matters.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.  38 U.S.C.A. § 7105.


ORDER

The appeal of service connection for a low back disability is dismissed. 

The appeal of service connection for tremors is dismissed. 

The appeal of service connection for depressive disorder is dismissed. 


REMAND

In an October 2015 statement, the Veteran requested a Board hearing by live videoconference regarding the issue of service connection for PTSD, which remains on appeal.  No hearing has yet been conducted.  As this type of hearing is scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing by live videoconference following the usual procedures under 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.704 (2015).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


